UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDDIE BLACKMON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:02-cr-00034-RLV-7)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie Blackmon, Jr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddie    Blackmon,   Jr.,    appeals      the    district     court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                       We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Blackmon, No. 5:02-cr-00034-RLV-7 (W.D.N.C. Feb. 26,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented         in   the    materials

before   the   court   and    argument    would   not    aid       the   decisional

process.

                                                                           AFFIRMED




                                     2